J-S34041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

QUADIR EDWARDS,

                            Appellant                No. 3075 EDA 2015


          Appeal from the Judgment of Sentence September 11, 2015
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0013684-2014

BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 07, 2017

        Appellant, Quadir Edwards, appeals from the judgment of sentence

imposed following his bench trial conviction of simple assault, and recklessly

endangering another person (REAP). Appellant challenges the sufficiency of

the evidence for REAP. We affirm.

        Appellant’s conviction arose out of his assault of the victim, Robin

Clark, then sixty-six years old, on August 30, 2014.1 (See N.T. Trial, at 8-

13).    Appellant confronted the victim in an apartment hallway as she was

knocking on the door of her son. He repeatedly punched her about the head

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The docket confirms that Appellant was twenty-two at time of the crime,
even though he later gave his age as twenty at the time of trial. (See N.T.
Trial, 3/30/15, at 4).
J-S34041-17


and body, kneed her, and forced his way into her son’s apartment.         Ms.

Clark’s two grown sons eventually subdued Appellant, (even though he

continued to resist), and helped to hold him down once police arrived, so

that he could be handcuffed and arrested.        The victim suffered headaches

and swelling to her face, but was not hospitalized.

       The trial court convicted Appellant of simple assault, and REAP. 2 On

re-sentencing (after vacating a previous improper sentence), it imposed a

sentence of not less than three months’ nor more than six months’

incarceration.      The court also imposed a term of eighteen months’

consecutive reporting probation on the simple assault plus two years of

reporting probation concurrent to the sentence for REAP.       The court gave

Appellant credit for time served. This timely appeal followed.3

       Appellant raises one question for our review:

             Was not the evidence insufficient as a matter of law to
       sustain [A]ppellant’s conviction for recklessly endangering
       another person where [A]ppellant did not cause serious bodily
       injury and did not place the complainant in danger of death or
       serious bodily injury when he struck her?



____________________________________________


2
  The trial court acquitted him of criminal trespass. Appellant was a tenant
in the same apartment house.
3
  Appellant filed a court—ordered statement of errors complained of on
appeal, on January 11, 2016. The trial court filed an opinion on May 19,
2016. See Pa.R.A.P. 1925.




                                           -2-
J-S34041-17


(Appellant’s Brief, at 3).4

       Appellant’s sole claim is a challenge to the sufficiency of the evidence

for REAP. Our standard of review for a challenge to the sufficiency of the

evidence is well-settled.

             [O]ur standard of review of sufficiency claims requires that
       we evaluate the record in the light most favorable to the verdict
       winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
       material element of the crime charged and the commission
       thereof by the accused, beyond a reasonable doubt.
       Nevertheless, the Commonwealth need not establish guilt to a
       mathematical certainty. Any doubt about the defendant’s guilt is
       to be resolved by the fact finder unless the evidence is so weak
       and inconclusive that, as a matter of law, no probability of fact
       can be drawn from the combined circumstances.

             The Commonwealth may sustain its burden by means of
       wholly circumstantial evidence. Accordingly, [t]he fact that the
       evidence establishing a defendant’s participation in a crime is
       circumstantial does not preclude a conviction where the evidence
       coupled with the reasonable inferences drawn therefrom
       overcomes the presumption of innocence. Significantly, we may
       not substitute our judgment for that of the fact finder; thus, so
       long as the evidence adduced, accepted in the light most
       favorable to the Commonwealth, demonstrates the respective
       elements of a defendant’s crimes beyond a reasonable doubt,
       the appellant’s convictions will be upheld.

Commonwealth v. Hecker, 153 A.3d 1005, 1008 (Pa. Super. 2016)

(citation omitted).



____________________________________________


4
  Appellant does not challenge his conviction of simple assault.            (See
Appellant’s Brief, at 7).



                                           -3-
J-S34041-17


      Section 2705 of the Crimes Code provides that an individual may be

convicted of REAP “if he recklessly engages in conduct which places or may

place another person in danger of death or serious bodily injury.”            18

Pa.C.S.A. § 2705 (emphasis added).        Serious bodily injury is defined as

“[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S.A. § 2301.

      Here, Appellant argues that even though the victim suffered swelling

to her face, there is no evidence that she was in danger of dying or suffering

from permanent disfigurement. (See Appellant’s Brief, at 7). He maintains

that he did not expose her to any “grave, life-threatening risks.”         (Id.).

Therefore, he concludes, the evidence was insufficient to prove REAP, and

his conviction for that offense should be vacated. We disagree.

      In Commonwealth v. Lawton, 414 A.2d 658, 662 (Pa. Super. 1979),

this Court noted that the REAP statute is derived from Section 211.2 of the

Model Penal Code. We find the commentary to that section instructive. It

explains that Section 211.2:

      establishes a general prohibition of recklessly engaging in
      conduct which places or may place another person in danger of
      death or serious bodily injury. It does not require any particular
      person to be actually placed in danger, but deals with potential
      risks, as well as cases where a specific person actually is within
      the zone of danger.

Lawton, supra at 662 (citing Model Penal Code § 211.2) (emphasis added).




                                    -4-
J-S34041-17


      This Court sustained Lawton’s conviction for reckless endangerment,

deciding that Lawton’s “action of swinging [his fists] indiscriminately into a

crowd of students was sufficient to establish beyond a reasonable doubt that

he may have placed other persons in danger of serious bodily injury.” Id.

Moreover, the panel in Lawton pointed out that the fact that the victim did

not sustain “serious bodily injury,” but escaped with only minor injuries did

not change its conclusion that Lawton’s actions placed others in danger of

serious bodily injury. Id.

      Similarly, in this case, the trial court, sitting as factfinder, properly

found that Appellant’s repeated body blows to the victim, as well as his

punches to her head, could have resulted in damage or trauma to her, in

particular to her brain.     (See Trial Court Opinion, 5/19/16, at 8).     The

Commonwealth proved all the elements of REAP, beyond a reasonable

doubt. Appellant’s culpability is not reduced by the fortunate happenstance

that two of the victim’s grown sons were home, allowing them to subdue

him after he intruded into the apartment, and prevent further unprovoked

violence to their mother.

      Appellant’s challenge to the sufficiency of the evidence does not merit

relief. We affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                     -5-
J-S34041-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




                          -6-